In an action to recover damages for injuries to person and property and for medical expenses and loss of services, alleged to have been sustained as the result of a collision between two motor vehicles, the appeal is (1) from a judgment, entered on the verdict of a jury, dismissing the complaint, and (2) from said verdict. Judgment unanimously affirmed, with costs. No opinion. Appeal from verdict dismissed, without costs. No appeal lies from a verdict.
Present-—Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.